Defendant, Hugh Densmore Yount, was charged in the court of common pleas of Oklahoma county, Oklahoma, with the crime of unlawful possession of intoxicating liquor, to wit, 24 pints of tax-paid liquor, was tried, convicted and sentenced to pay a fine of $50 and to serve 30 days in the county jail, and has appealed.
A jury trial was waived by defendant and he was tried before the court. Motion to suppress the evidence *Page 383 
for the reason that an illegal search of defendant's automobile had been made, was heard and overruled by the court. It was agreed that the evidence taken upon the motion to suppress should be considered by the court as the evidence upon the trial. The state also introduced additional evidence.
An appeal from the judgment rendered was perfected by filing in this court on March 10, 1941, a petition in error, with the case-made attached.
No briefs have been filed and no appearance for oral argument has been made.
Where defendant appeals from the judgment of conviction, and no briefs in support of the petition in error is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and finding no fundamental error, the judgment will be affirmed.
We have examined the record and find the defendant had possession of 24 pints of tax-paid liquor, and that the officers observed a part of the liquor in defendant's car and he was immediately arrested. A search of the car was then made and the balance of the liquor, amounting to one case, was found in the car.
An examination of the record discloses that no error which would warrant reversal of the judgment appears, and that the defendant was accorded a fair trial and was properly convicted, and the judgment of the court of common pleas of Oklahoma county, is therefore affirmed. Ferguson v. State,71 Okla. Crim. 50, 107 P.2d 808; Arnold v. State, 71 Okla. Crim. 166,110 P.2d 309; State v. Sisler, 71 Okla. Crim. 211, 110 P.2d 321; Franklin v. State, 71 Okla. Crim. 115, 109 P.2d 239.
JONES and DOYLE, JJ., concur. *Page 384